DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 3/3/2022, claims 1, 3-4, and 11-14 have been amended. The currently pending claims considered below are claim 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Xu et al. (US Publication 2021/0105314 A1) and Alderson et al. (US Patent 10,356,126 B2) teach analogous art to the instant application, that of web applications providing browser windows. Xu more specifically teaches rendering a web browser window and related, associated application windows containing application data. Alderson more specifically teaches establishing communication channels between different frames of a web browser for loading application data. However, after careful consideration of the claim amendments and response (pages 2-11) filed 3/3/2022, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Xu in view of Alderson teaching a method of rendering browser windows and associated application windows for applications data utilizing communication channels for messages between related application windows, but 
The feature of generating subscription lists is disclosed in claim 1, that recites “loading, using the child window, the at least one component for the child window specified in the display information; and generating individual subscription lists for the parent window and each of the at least one child window, wherein each subscription list is associated with a respective window and the subscription list identifies topics subscribed to by the at least one component for the respective window, wherein each subscription list is stored by their respective window.”, and similarly in claims 11 and 12. Consequently, independent claims 1, 11, and 12 and dependent claims 2-10 and 13-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US Publication 2019/0272193 A1)
Simeonov (US Patent 9,8303,304 B1)
Frisbie (US Patent 10,554,692 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168